Appeal from a judgment of the Supreme Court, Tompkins County, which limited the recovery of plaintiff-app ella nt to $5,000, the sum tendered in suit. Plaintiff was the assignee of a lease made in 1888 of a parcel of land on the campus of the defendant university. The original lessee constructed a residence thereon, and under the terms of the lease he was to receive the fair and just value of the building at the expiration date of the lease. A lease identical in form has been judicially construed (Bristol v. Cornell Univ., 237 App. Div. 771). The issue before the Referee, under the pleadings and the authority cited, was the fair and just value of the building on the demised premises as of July 13, 1918, the expiration date of the original lease. Plaintiff paid his assignor $8,500 in 1902 for the building and, with the consent of the defendant university, for his assignor's lease interest in the land. The land rental was throughout the period of the original lease and its renewals the nominal sum of $1 a year. After 1918 the lease was renewed from year to year, until 1950 when it was terminated. Plaintiff offered proof that the building was worth in the neighborhood of $12,000 in 1918. Defendant’s witnesses took the position that it had salvage value only. The Official Referee found that a fair and just value of the building as of July 13, 1918, was more than mere salvage value but less than $5,000, the amount tendered. Judgment affirmed, with costs to the respondent. Foster, P. J., Brewster, Bergan and Coon, JJ., concur; Heffernan, J., taking no part.